ON REHEARING
TYSON, Judge.
The appellant asserts that the trial court improperly denied her challenge for cause, with reference to the question of whether or not any individual juror had heard of a pending narcotics case against the accused.
We have carefully re-examined the voir dire in this cause and find that no individual juror expressed such a hostility to the *796appellant as to suggest a case of actual prejudice. Moreover, the appellant has failed to show that the setting of the trial was inherently prejudicial or that the jury selection process, of which she complains, permits an inference of actual prejudice. Murphy v. Florida, 1975, 421 U.S. 794, 95 S.Ct. 2031, 44 L.Ed.2d 589.
OPINION EXTENDED, APPLICATION OVERRULED.
All the Judges concur.